AMENDED AND RESTATED CREDIT AGREEMENT


         THIS AMENDED AND RESTATED CREDIT AGREEMENT (this "Agreement") is
entered into on January 14, 2011 and to be effective on the Effective Date (as
defined below) by and between INTERMEC, INC., a Delaware corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").


RECITALS


Borrower and Lender are parties to that certain Credit Agreement dated
September 27, 2007 (the "Existing Credit Agreement").  Provided the Target
Acquisition (as defined below) closes, the parties desire to make certain
changes to the Existing Credit Agreement and have decided, for ease of
reference, to amend and restate the Existing Credit Agreement in its entirety on
the Effective Date subject to the terms and conditions set forth herein.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as of the Effective Date
as follows:


ARTICLE I
CREDIT TERMS


SECTION 1.1.                                   LINE OF CREDIT.


(a)             Line of Credit.  Subject to the terms and conditions of this
Agreement, Bank hereby agrees to make advances to Borrower from time to time up
to and including the Maturity Date, not to exceed at any time the aggregate
principal amount of One Hundred Million Dollars ($100,000,000) ("Line of
Credit"), the proceeds of which shall be used to finance Borrower’s working
capital requirements, general corporate purposes and/or the Target
Acquisition.  Borrower's obligation to repay advances under the Line of Credit
shall be evidenced by the Line of Credit Note, all terms of which are
incorporated herein by this reference.  In accordance with the terms and
conditions set forth in Section 7.13 below, the Line of Credit Note shall only
become effective on the Effective Date.


(b)             Letter of Credit Subfeature.  As a subfeature under the Line of
Credit, Bank agrees from time to time during the term thereof to issue or cause
an affiliate to issue a Letter of Credit denominated in Dollars and Alternative
Currencies for the account of Borrower.  The form and substance of each Letter
of Credit shall be subject to approval by Bank, in its reasonable discretion.  A
Letter of Credit may be issued at any time prior to the Maturity Date, provided,
however, that no Letter of Credit shall have an expiration date subsequent to
the Maturity Date.  The undrawn amount of all Letters of Credit shall be
reserved under the Line of Credit and shall not be available for borrowings
thereunder.  The amount reserved for each Alternative Currency denominated
Letter of Credit shall be the most recent Dollar Equivalent Amount of such
Letter of Credit as determined at least once each calendar week.  Each Letter of
Credit shall also be subject to the terms and conditions of that certain Amended
and Restated Letter of Credit Agreement dated as of August 30, 2007 between Bank
and Borrower (as the same may be amended from time to time the “LC Agreement”),
each application for the issuance of a Letter of Credit (an “LC Application”),
and any related documents required by Bank in connection with the issuance
thereof.  If the terms or conditions of the LC Agreement or any LC Application
or any related document required by Bank in connection with the issuance of a
Letter of Credit contradict any terms or conditions in this Agreement, the terms
and conditions in this Agreement will control.  Each drawing paid under a Letter
of Credit by Bank shall be deemed an advance under the Line of Credit and shall
be repaid by Borrower in accordance with the terms and conditions of this
Agreement applicable to such advances; provided, however, that if advances under
the Line of Credit are not available, for any reason, at the time any drawing is
paid, then Borrower shall immediately pay to Bank the full amount so paid,
together with interest thereon from the date such drawing is paid to the date
such amount is fully repaid by Borrower, at the rate of interest applicable to
advances under the Line of Credit.  In such event Borrower agrees that Bank, in
its sole discretion, may debit any account maintained by Borrower with Bank for
the amount of any such drawing and such interest.


(c)             Borrowing and Repayment.  Borrower may from time to time during
the term of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained in the Loan Documents; provided however, that the total
outstanding borrowings under the Line of Credit shall not at any time exceed the
maximum principal amount available thereunder, as set forth above.


SECTION 1.2.                                   INTEREST/FEES.


(a)             Interest.  The outstanding principal balance of the Line of
Credit shall bear interest at the rate of interest set forth in the Line of
Credit Note.  The amount of each drawing paid under any Letter of Credit shall
be an advance under the Line of Credit from the date such drawing is paid to the
date such amount is fully repaid by Borrower.


(b)             Computation and Payment.  Interest shall be computed on the
basis of a 360-day year, actual days elapsed.  Interest shall be payable at the
times and place set forth in the Loan Documents.


(c)             Unused Line Fee.  Borrower shall pay to Bank a fee equal to the
Applicable Rate per annum (computed on the basis of a 360-day year, actual days
elapsed) on the average daily amount by which the total of the undrawn amount of
all Letters of Credit and the outstanding principal balance of the Line of
Credit is less than $100,000,000, which fee shall be calculated on a quarterly
basis by Bank and shall be due and payable by Borrower in arrears within ten
(10) days after each billing is sent by Bank.


(d)             Letter of Credit Fees.  Borrower shall pay to Bank the following
fees with respect to the Letters of Credit:  (i) Borrower will pay a commission
fee on each standby Letter of Credit quarterly in arrears starting on the last
Business Day of the quarter in which each such standby Letter of Credit is
issued, and on the last Business Day of each quarter thereafter during the term
of each such Letter of Credit, and ending on the date each such Letter of Credit
expires, with such fee being equal to the Applicable Rate per annum (computed on
the basis of a 360-day year, actual days elapsed) during each day of such full
or partial quarterly payment period applied to the outstanding face amount of
such Letter of Credit on each such day, (ii) Borrower will pay an issuance fee
on each commercial Letter of Credit in advance on the date each commercial
Letter of Credit is issued, increased and extended, with such fee being one
eighth of one percent (0.125%), with a minimum of $175, applied to the
outstanding face amount of each commercial Letter of Credit on the date it is
issued and extended and on the amount of any increase in a commercial Letter of
Credit on the date it is increased; with the understanding that no such
commercial Letter of Credit fee shall be refunded to Borrower if a commercial
Letter of Credit’s initially scheduled or later extended expiration date is
moved forward by amendment or cancellation or if such commercial Letter of
Credit is fully or partially drawn down before its initially scheduled or later
extended expiration date, (iii) Borrower will pay fees upon the handling and
processing of each drawing under any Letter of Credit, and (iv) Borrower will
pay fees upon the occurrence of any other activity with respect to any Letter of
Credit (including without limitation, any amendment, assignment of drawing
proceeds, transfer of drawing rights, or cancellation of any Letter of Credit),
which fees, in the case of clauses (iii) and (iv) of this Section 1.2(d), will
be determined in accordance with Bank's standard fees and charges then in effect
for such activity.


SECTION 1.3.                                   COLLATERAL.


As security for the full and prompt payment in cash and performance of the
Secured Obligations, Borrower and Subsidiary Guarantors shall enter into the
Security Agreement on or before the Effective Date.


SECTION 1.4.                                   GUARANTIES; SECURITY
AGREEMENT.  The payment and performance of all Indebtedness and other
obligations of Borrower to Bank shall be guaranteed jointly and severally by,
and shall be secured in part by secured interests granted by, Intermec IP Corp.,
Intermec Technologies Corporation, Intermec International Incorporated and
Vancouver Acquisition Corporation and by any Domestic Subsidiary required to be
a Subsidiary Guarantor pursuant to Section 5.4.


SECTION 1.5.                                   CERTAIN DEFINED TERMS.  Each
capitalized term used and not otherwise defined in this Agreement or one of the
other Loan Documents shall have the meaning attributed to such term on Exhibit A
attached hereto.


ARTICLE II
REPRESENTATIONS AND WARRANTIES


Borrower makes the following representations and warranties to Bank as of the
Effective Date, which representations and warranties shall survive the execution
of this Agreement and (except as otherwise limited below) shall continue in full
force and effect until the full and final payment, and satisfaction and
discharge, of all obligations of Borrower to Bank subject to this Agreement.


SECTION 2.1.                                   LEGAL STATUS.  Borrower and each
Subsidiary is duly organized and existing and in good standing under the laws of
its respective jurisdiction of organization, and is qualified or licensed to do
business (and is in good standing as a foreign corporation, if applicable) in
all jurisdictions in which such qualification or licensing is required or in
which the failure to so qualify or to be so licensed could have a Material
Adverse Effect.  Each Subsidiary existing as of the Effective Date is listed on
Schedule 2.1 together with the book value of its assets as of the end of the
most recent fiscal quarter before the Effective Date (or as of the Effective
Date with respect to each Person that was not a Subsidiary as of the end of such
fiscal quarter).


SECTION 2.2.                                   AUTHORIZATION AND VALIDITY.  The
Loan Documents have been duly authorized, and upon their execution and delivery
in accordance with the provisions hereof will constitute legal, valid and
binding agreements and obligations of Borrower or the Subsidiary Guarantor that
executes the same, enforceable in accordance with their respective terms,
subject to any applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditor’s rights generally and by
general equitable principals, whether enforcement is sought by proceedings in
equity or at law.


SECTION 2.3.                                   NO VIOLATION.  The execution,
delivery and performance by Borrower or a Subsidiary Guarantor, as applicable,
of each of the Loan Documents executed by such party do not violate any
provision of any law or regulation, or contravene any provision of the Articles
of Incorporation or By-Laws or other operative formation or governing documents
of Borrower or such Subsidiaries, or result in any breach of or default under
any contract, obligation, indenture or other instrument to which Borrower or any
such Subsidiary is a party or by which Borrower or any such Subsidiary may be
bound, except, in each case, where such violation, contravention, breach or
default could not reasonably be expected to have a Material Adverse Effect.


SECTION 2.4.                                   LITIGATION.  Except as set forth
in Schedule 2.4, there are no pending, or to the best of Borrower's knowledge
threatened, actions, claims, investigations, suits or proceedings against
Borrower or any Subsidiary by or before any governmental authority, arbitrator,
court or administrative agency which in each case, are expected, in the
reasonable judgment of the Borrower, to have a Material Adverse Effect.


SECTION 2.5.                                   CORRECTNESS OF FINANCIAL
STATEMENTS.  The annual consolidated financial statement of Borrower dated
December 31, 2009, and all interim financial statements delivered to Bank since
said date, true copies of which have been delivered by Borrower to Bank prior to
the date hereof, (a) present fairly in all material respects the financial
condition of Borrower and its Subsidiaries on a consolidated basis, (b) disclose
all liabilities of Borrower that are required to be reflected or reserved
against under GAAP, whether liquidated or unliquidated, fixed or contingent, and
(c) have been prepared in accordance with GAAP, consistently applied, subject,
in the case of unaudited financial statements, to changes resulting from audit
and normal year-end adjustments and the absence of footnote disclosure required
in accordance with GAAP.  Since the dates of such financial statements there has
been no Material Adverse Effect.


SECTION 2.6.                                   INCOME TAX RETURNS.  Borrower has
no knowledge of any pending material assessments or adjustments of its or any
Subsidiary Guarantor’s income tax payable with respect to any year.


SECTION 2.7.                                   NO SUBORDINATION.  There is no
agreement, indenture, contract or instrument to which Borrower or any Subsidiary
Guarantor is a party or by which Borrower or any Subsidiary Guarantor may be
bound that requires the subordination in right of payment of any of Borrower's
or any Subsidiary Guarantor’s obligations under any Loan Document to any other
obligation of Borrower or any Subsidiary Guarantor.


SECTION 2.8.                                   PERMITS, FRANCHISES.  Borrower
and each Subsidiary possesses, and will hereafter possess, all permits,
consents, approvals, franchises and licenses required and rights to all
trademarks, trade names, patents, and fictitious names, if any, necessary to
enable it to conduct the business in which it is now engaged in compliance with
applicable law, except where failure to possess the same individually or in the
aggregate could not reasonably be expected to result in a Material Adverse
Effect.


SECTION 2.9.                                   ERISA.  Except as would not
reasonably be expected to have a Material Adverse Effect, (i) with respect to
each Plan (as defined below), Borrower and each Subsidiary is in compliance with
all applicable provisions of ERISA; (ii) Borrower has not violated any provision
of any defined benefit plan (as defined in ERISA) maintained or contributed to
by Borrower or any Subsidiary (each, a "Plan"); (iii) no “reportable event” (as
defined in Section 4043 of ERISA, but excluding any event for which the 30-day
notice requirement is waived, a “Reportable Event”) has occurred and is
continuing with respect to any Plan; and (iv) Borrower and each Subsidiary has
met its minimum funding requirements under ERISA with respect to each Plan.


SECTION 2.10.                                   OTHER OBLIGATIONS.  As of the
Effective Date, neither Borrower nor any Subsidiary is in default on any
obligation for borrowed money, any purchase money obligation or any other
material lease, commitment, contract, instrument or obligation, except where
such defaults, individually or in the aggregate could not reasonably be expected
to result in a Material Adverse Effect.


SECTION 2.11.                                   ENVIRONMENTAL MATTERS.  Borrower
and each domestic Subsidiary is in compliance in all material respects with all
applicable federal or state environmental, hazardous waste, health and safety
statutes, and any rules or regulations adopted pursuant thereto, which govern or
affect any of Borrower's or any such Subsidiary’s operations and/or properties,
including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Resource Conservation and Recovery Act
of 1976, and the Federal Toxic Substances Control Act, as any of the same may be
amended, modified or supplemented from time to time, except for any
noncompliance which, when taken singly or with all other such noncompliance, has
not resulted, and could not reasonably be expected to result in a Material
Adverse Effect.  None of the operations of Borrower or any Subsidiary is the
subject of any federal or state investigation evaluating whether any remedial
action involving a material expenditure is needed to respond to a release of any
toxic or hazardous waste or substance into the environment that could reasonably
be expected to result in a Material Adverse Effect.  Neither Borrower nor any
Subsidiary has any material contingent liability in connection with any release
of any toxic or hazardous waste or substance into the environment that could
reasonably be expected to result in a Material Adverse Effect.


SECTION 2.12.                                   NO MATERIAL ADVERSE
CHANGE.  Since the date of Borrower's financial statements as of the end of its
third fiscal quarter for 2010, there has been no change or circumstance that
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect.


ARTICLE III
EFFECTIVE DATE; CONDITIONS OF EACH EXTENSION OF CREDIT


SECTION 3.1.                                   EFFECTIVE DATE DELIVERABLES. On
or before the Effective Date:


(a)             Documentation.  On or before the Effective Date, Bank shall have
received each of the following, duly executed with all exhibits and schedules
thereto completed in a manner reasonably acceptable to Bank:


 
     (i)
 
the Line of Credit Note;



 
     (ii)
 
the Guaranties of Intermec International Incorporated and Vancouver Acquisition
Corporation; and



 
     (iii)
 
the Guarantor's Acknowledgement, Consent and Reaffirmation of Intermec IP Corp.
and Intermec Technologies Corporation in the form attached hereto as Exhibit F;
and



 
     (iv)
 
the Security Agreement.



(b)             Location Schedule.  At least thirty days before the Effective
Date, Bank shall have received Schedule 3(d) to the Security Agreement.


(c)             Updated Schedules.  At least three Business Days before the
Effective Date, Bank shall have received schedules to the Loan Documents, which,
if different than the information provided in the draft schedules included as
part of Exhibits C, D and E hereto, shall contain changes reasonably acceptable
to Bank.


(d)             Certificates; Legal Opinions.  On the Effective Date, Bank shall
have received each of the following, in form and substance reasonably acceptable
to Bank, with respect to Borrower and each Subsidiary Guarantor:


 
     (i)
 
a certificate of its secretary or assistant secretary dated as of the Effective
Date as to:  (A) resolutions of its board of directors then in full force and
effect authorizing the execution, delivery and performance of this Agreement and
each other Loan Document to be executed by it; (B) its bylaws, a copy of which
is attached thereto; and (C) the incumbency and signatures of those of its
officers authorized to act with respect to this Agreement and the Loan Documents
to be executed by it;



 
     (ii)
 
from the Secretary of State (or other appropriate governmental official) of its
jurisdiction of incorporation, a good standing certificate and certified copy of
its articles of incorporation; and



 
     (iii)
 
an opinion of its legal counsel with respect to the matters identified on
Exhibit G.



(e)             Audited Financial Statements.  At least three Business Days
before the Effective Date, Borrower shall deliver to Bank (i) its consolidated,
audited financial statements for fiscal year 2010 and (ii) the consolidated,
audited financial statements of Vocollect, Inc. for fiscal year 2010.


(f)             Absence of Default.  As of the Effective Date, there shall be no
continuing default under the Original Loan Documents and no circumstance that
would constitute a default under this Agreement or any of the other Loan
Documents.


SECTION 3.2.                                   CONDITIONS OF EACH EXTENSION OF
CREDIT.  The obligation of Bank to make each extension of credit requested by
Borrower hereunder shall be subject to the fulfillment to Bank's satisfaction
(or waiver) of each of the following conditions:


(a)             Compliance.  Except as otherwise provided herein or therein, the
representations and warranties contained in this Agreement and in each of the
other Loan Documents shall be true in all material respects on and as of the
date of the signing of this Agreement and on the date of each extension of
credit by Bank pursuant hereto, with the same effect as though such
representations and warranties had been made on and as of each such date, and on
each such date, no Event of Default as defined herein, and no condition, event
or act which with the giving of notice or the passage of time or both would
constitute such an Event of Default, shall exist or have occurred and be
continuing.


             (b)             Additional Letter of Credit Documentation.  Prior
to the issuance of each Letter of Credit, Bank shall have received the LC
Application for such Letter of Credit and any other Letter of Credit documents
required by Bank, all properly completed and duly executed by Borrower.


(c)             No Material Adverse Effect.  As of the date of the extension of
credit, and before and after giving effect thereto, there shall have been no
event which has had, or could reasonably be expected to have, a Material Adverse
Effect.


ARTICLE IV
AFFIRMATIVE COVENANTS


Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, and shall cause each Subsidiary Guarantor (or,
where indicated, each Subsidiary) to, unless Bank otherwise consents in writing:


SECTION 4.1.                                   PUNCTUAL PAYMENTS.  Punctually
pay all principal, interest, fees or other liabilities due under any of the Loan
Documents at the times and place and in the manner specified therein.


SECTION 4.2.                                   ACCOUNTING RECORDS.  Maintain
adequate books and records in accordance with GAAP, consistently applied, and
permit any representative of Bank, at any reasonable time upon reasonable prior
written notice, to inspect, audit and examine such books and records, to make
copies of the same, and to inspect the properties of Borrower or any Subsidiary.


SECTION 4.3.                                   FINANCIAL STATEMENTS.  Provide to
Bank all of the following, in form and detail satisfactory to Bank:


(a)             not later than 120 days after and as of the end of each fiscal
year, an annual projection of budget of Borrower and its Subsidiaries;


(b)             not later than 120 days after and as of the end of each fiscal
year, a 10K report filed with the Security Exchange Commission;


(c)             not later than 45 days after and as of the end of each fiscal
quarter, a 10Q report filed with the Security Exchange Commission;
 
    (d)             contemporaneously with each annual and quarterly financial
statement of Borrower required hereby, a certificate of the president or chief
financial officer or treasurer of Borrower that said financial statements are
accurate and that there exists no Event of Default nor any condition, act or
event which with the giving of notice or the passage of time or both would
constitute an Event of Default, or if an Event of Default or Default exists, a
description thereof; and


(e)             from time to time such other information as Bank may reasonably
request.


SECTION 4.4.                                   COMPLIANCE.  Except as could not
reasonably be expected to have a Material Adverse Effect, (i) preserve and
maintain all licenses, permits, governmental approvals, rights, privileges and
franchises necessary for the conduct of its business and (ii) comply with the
provisions of all documents pursuant to which Borrower or any Subsidiary is
organized and/or which govern Borrower's or any Subsidiary’s continued existence
and with the requirements of all laws, rules, regulations and orders of any
governmental authority applicable to Borrower, Borrower’s Subsidiaries and/or
their respective businesses.


SECTION 4.5.                                   INSURANCE.  Maintain and keep in
force, for each business in which Borrower and each Subsidiary Guarantor is
engaged, insurance of the types and in amounts customarily carried in similar
lines of business, with all such insurance carried with companies and in amounts
consistent with those maintained by Borrower and the Subsidiary Guarantors on
the date hereof with such changes as determined by Borrower in its reasonable
business judgment subject to disclosure and approval of current insurance
details/certificates, and deliver to Bank from time to time, at Bank's request,
schedules setting forth all insurance then in effect.


SECTION 4.6.                                   FACILITIES.  Except as could not
reasonably be expected to have a Material Adverse Effect, (i) keep all material
properties useful or necessary to Borrower's and each Subsidiary’s business in
good repair and condition, ordinary wear and tear excepted, and (ii) from time
to time make necessary repairs, renewals and replacements thereto so that such
properties shall be fully and efficiently preserved and maintained.


SECTION 4.7.                                   TAXES AND OTHER LIABILITIES.  Pay
and discharge when due any and all material assessments and taxes, both real or
personal, including, without limitation, federal and state income taxes and
state and local property taxes and assessments, except (a) such as Borrower or
any Subsidiary Guarantor may in good faith contest or as to which a bona fide
dispute may arise, and (b) for which Borrower or any Subsidiary Guarantor has
made provision for appropriate reserves in accordance with GAAP.


SECTION 4.8.                                   LITIGATION.  Promptly give notice
in writing to Bank of any litigation pending or threatened against Borrower or
any Subsidiary that could reasonably be expected to have a Material Adverse
Effect.


SECTION 4.9.                                   FINANCIAL CONDITION.  Maintain
Borrower's consolidated financial condition as follows using GAAP, consistently
applied, and used consistently with prior practices (except to the extent
modified by the definitions herein):


(a)           Tangible Net Worth not less than the sum of (i) 80% of pro-forma
stockholders’ equity determined in a manner reasonably acceptable to Bank after
giving effect to Target Acquisition less acquired goodwill and all intangibles,
plus (ii) 75% of annual net income for each fiscal year beginning with fiscal
year 2011, but with no deduction for net losses; plus (iii) 100% of net proceeds
from equity issuance that occurs in fiscal year 2011, and each fiscal quarter
thereafter (other than stock issued to officers, directors or employees in
respect of retirement or other similar plans, grants of stock appreciation,
stock options, restricted stock or other similar rights), less (iv) 100% of
Board approved stock repurchases permitted pursuant to Section 5.7.


(b)           Annual net income after taxes not less than $3,000,000 for fiscal
year 2011; $20,000,000 for fiscal year 2012, and $20,000,000 for fiscal year
2013.


(c)           Adjusted Net Income Before Taxes for the four fiscal quarters
ending with each quarter set forth below shall not be less than the amount set
opposite such quarter below:


Four Fiscal Quarters
Ending With
Minimum Adjusted Net Income
Before Taxes
Q1 2011
$1
Q2 2011
$4,000,000
Q3 2011
$10,000,000
Q1, 2 and 3 2012
$15,000,000
Q1, 2 and 3 2013
$15,000,000





"Adjusted Net Income Before Taxes" means Borrower's net income before tax for
the applicable four fiscal quarters plus Target Acquisition Costs incurred in
such period, plus, for any period before the Effective Date, net income before
tax attributable to the business activity associated with the assets acquired in
the Target Acquisition.  If expenses related to the amortization of intangibles
acquired in the Target Acquisition vary materially from $2,500,000 per quarter
(the estimated amount on which the foregoing covenant amount was determined),
Bank in its reasonable discretion, will decrease or increase the minimum
Adjusted Net Income Before Taxes set forth above to reflect such variance,
provided that in no event will minimum Adjusted Net Income Before Taxes be less
than One Dollar.


(d)     Asset coverage ratio not less than 1.00:1.00 as of the end of each
fiscal quarter beginning with the first quarter of 2011.  “Asset Coverage Ratio”
means the ratio of (A) the total of the following as of the end of such fiscal
quarter: (i) 80% of domestic accounts receivable, (ii) 55% of domestic finished
goods inventory, (iii) 30% of domestic parts and service inventory and (iv) 50%
of total cash and cash equivalents through fourth fiscal quarter 2011 and 50% of
domestic cash and cash equivalents thereafter to (B) the total outstanding
principal balance of the Line of Credit plus the undrawn face amount of all
Letters of Credit.


SECTION 4.10.                                   NOTICE TO BANK.  Promptly (but
in no event more than five (5) days after a Responsible Officer of the Borrower
or any Subsidiary Guarantor becomes aware of the occurrence of each such event
or matter) give written notice to Bank in reasonable detail of:  (a) the
occurrence of any Event of Default, or any condition, event or act which with
the giving of notice or the passage of time or both would constitute an Event of
Default or (b) the occurrence and nature of any Reportable Event or prohibited
transaction (as defined in Section 406 of ERISA) or “accumulated funding
deficiency” (as defined in Section 302 of ERISA) with respect to any Plan that
could reasonably be expected to result in material liability to the Borrower or
any Subsidiary Guarantor.


ARTICLE V
NEGATIVE COVENANTS


Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower will not, and will not permit any
Subsidiary Guarantor (or, where indicated, any Subsidiary) to, without Bank's
prior written consent:


SECTION 5.1.                                   USE OF FUNDS.  Use any of the
proceeds of any credit extended hereunder except for the purposes stated in
Article I hereof.


SECTION 5.2.                                   MERGER, CONSOLIDATION, TRANSFER
OF ASSETS.  (i) Merge into or consolidate with any other Person unless Borrower
or (if Borrower is not a party) a Subsidiary Guarantor is the surviving entity
(provided the foregoing requirement shall not apply to the Target Acquisition,
which, in any event, is a permitted transaction); (ii) dissolve unless after
giving effect to such dissolution, substantially all of its assets are
transferred directly or indirectly to Borrower or (if Borrower is not a party)
one or more other Subsidiary Guarantors;  (iii) make any substantial change in
the nature of Borrower's or any Subsidiary Guarantor’s business as conducted as
of the date hereof; (iv) nor sell, lease, transfer or otherwise dispose of all
or a substantial or material portion of Borrower's or any Subsidiary Guarantor’s
assets except (a) in the ordinary course of such entities’ business, (b)
obsolete, worn out, unnecessary or no longer used or useful in such Borrower’s
or such Subsidiary Guarantor’s business, (c) other sales, leases, transfers or
dispositions, on a consolidated basis, not to exceed $30,000,000 in the
aggregate from and after the Effective Date, (d) any sale, lease, transfer or
other disposition to Borrower, any Subsidiary Guarantor or any domestic
Subsidiary that concurrently becomes a Subsidiary Guarantor and (e) the
Post-Acquisition Restructuring.


SECTION 5.3.                                   GUARANTIES.  Guarantee or become
liable in any way as surety, endorser (other than as endorser of negotiable
instruments for deposit or collection in the ordinary course of business),
accommodation endorser or otherwise for Indebtedness of any other Person, except
in connection with Indebtedness permitted hereunder.


SECTION 5.4.                                   LOANS, ADVANCES,
INVESTMENTS.  After the date hereof, make any loans or advances to or
investments in any Person, except (a) any of the foregoing set forth on
Schedule 5.4, (b) investments, loans or advances in an amount not to exceed
$30,000,000 at any time outstanding in Subsidiaries other than Subsidiary
Guarantors, (c) equity in Subsidiaries existing on the date hereof and the
capital contributions therein outstanding as of the date hereof; (d) capital
contributions, loans or advances by Borrower or any Subsidiary Guarantor to any
Subsidiary Guarantor or Borrower; (e) notes or securities issued by a customer
or supplier of Borrower or any Subsidiary Guarantor in connection with an
bankruptcy, liquidation or other insolvency proceeding in respect of such
customer or supplier; (f) purchasing the equity of any Person in connection with
an acquisition, provided that such Person shall become a Subsidiary Guarantor if
(1) it is a Domestic Subsidiary and (2) on a pro forma basis such Person would
represent, or at any time after such acquisition represents, (A) more than 10%
of Borrower's consolidated EBITDA for the four fiscal quarters ended as of the
end of Borrower's most recently ended fiscal quarter or (B) more than 10% of
Borrower's consolidated Tangible Net Worth; (g) U.S. Treasury notes or other
U.S. Federal securities that have a maximum maturity for any single issue of not
more than five years; (h) corporate bonds with minimum rating of A- by S&P or A3
by Moody’s; (i) taxable or tax-exempt municipal notes and bonds, with a minimum
rating of A- by S&P or A3 by Moody’s (including any state, county, town, city,
village, fire district, or school district, all revenue bonds, including but not
limited to, water and sewer, highway, housing authorities, medical care agencies
and project finance agencies and certification of participation bonds); (j) 
Taxable Adjustable Rate Notes (TARNs); (k) commercial paper or banker’s
acceptances rated A2 or higher by S&P or P2 or higher by Moody’s; (l) deposits,
including Eurodollar denominated bank deposits; certificates of deposit;
repurchase agreements or U.S. money market funds; (m) the Post-Acquisition
Restructuring; (n) the Target Acquisition, and (o) any other loan, advance or
investment permitted by Section 5.2.


SECTION 5.5.                                   NEGATIVE PLEDGE REGARDING CERTAIN
SUBSIDIARIES.  Permit the Subsidiaries that are not party to the Security
Agreement to create, incur, assume or permit to exist any Lien on any of their
assets other than purchase money security interests and capital leases securing
Indebtedness that in the aggregate does not exceed $20,000,000 in principal
amount at any time outstanding and Permitted Liens.


SECTION 5.6.                                   INDEBTEDNESS.  Create, incur,
assume or suffer to exist any Indebtedness or permit any Subsidiary to do so,
other than the following: (a) Indebtedness under the Loan Documents;
(b) Indebtedness listed on Schedule 5.5 and any refinancings, extensions or
renewals thereof, provided the amount of such Indebtedness is not increased,
(c) Indebtedness secured by Liens permitted under the Loan Documents,
(d) Indebtedness subordinated in writing on terms acceptable to Bank, and/or
(e) unsecured Indebtedness of Borrower and Subsidiary Guarantors in an aggregate
principal amount not to exceed $20,000,000 at any time outstanding.


SECTION 5.7.                                   STOCK REPURCHASES.  After the
date hereof, redeem or repurchase, in the aggregate from and after the Effective
Date, more than $50,000,000 of Borrower's Equity Interests.


SECTION 5.8.                                   TRANSACTIONS WITH CERTAIN
SUBSIDIARIES.  Engage in, or provide any funding or support to or for the
benefit of, any Subsidiary that is required to be a Subsidiary Guarantor unless
such Subsidiary has executed and delivered the required guaranty and the
required security agreement (or a joinder thereto) and such guaranty and
security agreement (or joinder thereto) are in full force and effect.


ARTICLE VI
EVENTS OF DEFAULT


SECTION 6.1.                                   The occurrence of any of the
following shall constitute an "Event of Default" under this Agreement:


(a)             Borrower or any Subsidiary Guarantor shall fail to pay when due
any principal, or within five Business Days of when due, any interest or fees or
other amounts payable under any of the Loan Documents.


(b)             Any certificate furnished to Bank or any representation or
warranty made by Borrower or any Subsidiary Guarantor under this Agreement or
any other Loan Document shall prove to be incorrect, false or misleading in any
material respect when furnished or made or any financial statement furnished to
Bank shall fail to fairly present the financial condition or results of
operations set forth therein.


(c)             Any default in the performance of or compliance with any
obligation, agreement or other provision contained herein or in any other Loan
Document (other than those referred to in subsections (a) and (b) above), and
with respect to any such default which by its nature can be cured, such default
shall continue for a period of thirty (30) Business Days after notice from Bank.


(d)             Any default in the payment or performance of any obligation
beyond any applicable grace period, or any defined event of default, under the
terms of any contract or instrument (other than any of the Loan Documents)
pursuant to which Borrower or any Subsidiary Guarantor has incurred any
Indebtedness, including Bank, with a singular or aggregate outstanding payment
or performance obligation in excess of $25,000,000 which would entitle the
holder or holders of such Indebtedness to accelerate the payment thereof;
provided, however, that upon the waiver or cure of such default with respect to
such Indebtedness, the Event of Default under this subsection (d) shall be
automatically cured.


(e)             The filing of a notice of judgment lien against Borrower or any
Subsidiary Guarantor; or the recording of any abstract of judgment against
Borrower or any Subsidiary Guarantor in any county in which Borrower or such
Subsidiary Guarantor has an interest in real property; or the service of a
notice of levy and/or of a writ of attachment or execution, or other like
process, against the assets of Borrower or any Subsidiary Guarantor; or the
entry of a judgment against Borrower or any Subsidiary Guarantor, in each case
under this clause (e) where such lien, writ or judgment is in excess of
$30,000,000, is not insured by an insurance carrier which has acknowledged
coverage in the amount of the claim without any reservation of rights or which
has been ordered by a court of competent jurisdiction to pay such claim, and the
judgment shall is not satisfied, released, discharged, vacated, fully bonded or
stayed within 60 days after such judgment, writ, attachment or similar
proceeding is entered.


(f)             Borrower or any Subsidiary shall become insolvent, or shall
suffer or consent to or apply for the appointment of a receiver, trustee,
custodian or liquidator of itself or any of its property, or shall generally
fail to pay its debts as they become due, or shall make a general assignment for
the benefit of creditors; Borrower or any Subsidiary shall file a voluntary
petition in bankruptcy, or seeking reorganization, in order to effect a plan or
other arrangement with creditors or any other relief under the Bankruptcy Reform
Act, Title 11 of the United States Code, as amended or recodified from time to
time ("Bankruptcy Code"), or under any state or federal law granting relief to
debtors, whether now or hereafter in effect; or any involuntary petition or
proceeding pursuant to the Bankruptcy Code or any other applicable state or
federal law relating to bankruptcy, reorganization or other relief for debtors
is filed or commenced against Borrower or any Subsidiary or Borrower or any
Subsidiary shall file an answer admitting the jurisdiction of the court and the
material allegations of any involuntary petition and either (i) such proceeding
or petition shall continue undismissed for sixty (60) days or (ii) an order for
relief or decree approving or ordering any of the foregoing shall be entered; or
Borrower or any Subsidiary shall be adjudicated a bankrupt, or an order for
relief shall be entered against Borrower or any Subsidiary by any court of
competent jurisdiction under the Bankruptcy Code or any other applicable state
or federal law relating to bankruptcy, reorganization or other relief for
debtors; provided, however, that any of the foregoing events is solely
applicable to one or more Subsidiaries, it shall only be an Event of Default if
such event could reasonably result in a Material Adverse Effect.


(g)             Except as otherwise permitted herein, the dissolution or
liquidation of Borrower or any Subsidiary Guarantor if a corporation,
partnership, joint venture or other type of entity; or Borrower or any such
Subsidiary Guarantor, or any of its directors, stockholders or members, shall
take action seeking to effect the dissolution or liquidation of Borrower or such
Subsidiary Guarantor.


(h)             The occurrence of any of the following:


(i)           an acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended) of 30% or
more of either (i) the then outstanding shares of common stock of Borrower (the
“Outstanding Borrower Common Shares”), or (ii) the combined voting power of the
then outstanding voting securities of Borrower entitled to vote generally in the
election of directors (the “Outstanding Borrower Voting Securities”); excluding,
however, the following: (a) any acquisition directly from the Borrower of
Outstanding Borrower Common Shares and Outstanding Borrower Voting Securities,
other than an acquisition by virtue of the exercise of a conversion privilege
unless the security being so converted was itself acquired directly from the
Borrower, (b) any acquisition by Borrower or any Person directly or indirectly
controlled by Borrower, and (c) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by Borrower or any Person directly or
indirectly controlled by Borrower; or


(ii)           individuals who, as of the date of this Agreement, constitute the
Board of Directors of Borrower (the “Incumbent Board”) cease for any reason to
constitute at least a majority of such Incumbent Board; provided, however, that
any individual who becomes a member of such Incumbent Board subsequent to the
effective date of this agreement, whose election, or nomination for election by
Borrower’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; but provided further, that any
such individual whose initial assumption of office occurs as a result of either
an actual or threatened election contest (as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Securities Exchange Act of 1934, as
amended) or other actual or threatened solicitation of proxies or consents by or
on behalf of a Person other than the Incumbent Board shall not be so considered
as a member of the Incumbent Board.


SECTION 6.2.                                   REMEDIES.  Upon the occurrence of
any Event of Default:  (a) all Indebtedness of Borrower under each of the Loan
Documents, any term thereof to the contrary notwithstanding, shall at Bank's
option and without notice (and with respect to any Event of Default described in
paragraph (f) above, shall without notice) become immediately due and payable
without presentment, demand, protest or notice of dishonor, all of which are
hereby expressly waived by Borrower; (b) the obligation, if any, of Bank to
extend any further credit under any of the Loan Documents shall immediately
cease and terminate; and (c) Bank shall have all rights, powers and remedies
available under each of the Loan Documents, or accorded by law, including
without limitation the right to resort to any or all security, if any, for any
credit subject hereto and to exercise any or all of the rights of a beneficiary
or secured party, if applicable, pursuant to applicable law.  All rights, powers
and remedies of Bank may be exercised at any time by Bank and from time to time
after the occurrence and during the continuance of an Event of Default, are
cumulative and not exclusive, and shall be in addition to any other rights,
powers or remedies provided by law or equity.


ARTICLE VII
MISCELLANEOUS


SECTION 7.1.                                   NO WAIVER.  No delay, failure or
discontinuance of Bank in exercising any right, power or remedy under any of the
Loan Documents shall affect or operate as a waiver of such right, power or
remedy; nor shall any single or partial exercise of any such right, power or
remedy preclude, waive or otherwise affect any other or further exercise thereof
or the exercise of any other right, power or remedy.  Any waiver, permit,
consent or approval of any kind by Bank of any breach of or default under any of
the Loan Documents must be in writing and shall be effective only to the extent
set forth in such writing.


SECTION 7.2.                                   NOTICES.  All notices, requests
and demands which any party is required or may desire to give to any other party
under any provision of this Agreement must be in writing delivered to each party
at the following address:


BORROWER:            INTERMEC, INC.
6001 36th Avenue West
Everett, Washington 98203-1264
Attention: Treasury Department
Facsimile:


BANK:                      WELLS FARGO BANK, NATIONAL ASSOCIATION
205 108th Avenue Northeast, Suite 600
Bellevue, Washington 98004
Facsimile: (425) 450-8097
Attention: Gloria M. Nemechek


or to such other address as any party may designate by written notice to all
other parties.  Each such notice, request and demand shall be deemed given or
made as follows:  (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by facsimile,
upon receipt.
 
SECTION 7.3.                                   COSTS, EXPENSES AND ATTORNEYS'
FEES.  Borrower shall pay to Bank immediately upon demand the full amount of all
payments, advances, charges, costs and expenses, including reasonable attorneys'
fees (to include outside counsel fees and all allocated costs of Bank's in-house
counsel), expended or incurred by Bank in connection with (a) the enforcement of
Bank's rights and/or the collection of any amounts which become due to Bank
under any of the Loan Documents and (b) the prosecution or defense of any action
in any way related to any of the Loan Documents, including without limitation,
any action for declaratory relief, whether incurred at the trial or appellate
level, in an arbitration proceeding or otherwise, and including any of the
foregoing incurred in connection with any bankruptcy proceeding (including
without limitation, any adversary proceeding, contested matter or motion brought
by Bank or any other Person) relating to Borrower or any other Person.


SECTION 7.4.                                   SUCCESSORS, ASSIGNMENT.  This
Agreement shall be binding upon and inure to the benefit of the heirs,
executors, administrators, legal representatives, successors and assigns of the
parties; provided however, that Borrower may not assign or transfer its
interests or rights hereunder without Bank's prior written consent.  Bank
reserves the right to sell, assign, transfer, negotiate or grant participations
in all or any part of, or any interest in, Bank's rights and benefits under each
of the Loan Documents; provided, that as long as no Event of Default has
occurred and is continuing, Bank’s rights to sell, assign or transfer, but not
participate, its rights as provided in this sentence shall be subject to
Borrower’s reasonable consent (which consent shall not be unreasonably withheld
or delayed).  In connection therewith, Bank may disclose to any potential
transferee or participant that agrees to comply with the confidentiality
provisions set forth in Section 7.5, all documents and information which Bank
now has or may hereafter acquire relating to any credit subject hereto, Borrower
or its business, any Subsidiary or the business of such Subsidiary, or any
collateral required hereunder, if any.


SECTION 7.5.                                   CONFIDENTIALITY.  Bank hereby
agrees to use commercially reasonable efforts to hold all non-public information
obtained pursuant to the requirements of this Agreement in accordance with
customary procedures for handling confidential information of this nature and in
accordance with Bank’s customary practices; except that any such confidential
information may be disclosed: (i)  if required by subpoena or similar order of
any court of competent jurisdiction, (ii)  if required to be disclosed to any
regulatory or administrative governmental agency or commission having any
regulatory authority over Bank, (iii) to any other party to this Agreement, (iv)
to any affiliate of Bank so long as such affiliate agrees to be bound by the
provisions of this Section 7.5 prior to the time of such disclosure, (v) to any
prospective transferee or participant so long as such Person agrees to be bound
by the provisions of this Section 7.5 prior to the time of such disclosure, (vi)
to any Person if such information shall have been already publicly disclosed
(other than as a result of disclosure by Bank or any other Person bound by a
confidentiality agreement with Borrower or any of its Subsidiaries known to
Bank), (vii) in connection with the preparation, negotiation or administration
or enforcement of this Agreement or the exercise of any right or remedy under
this Agreement, to the counsel, auditors, professional advisors and consultants,
and accountants to Bank and (viii) if required in connection with any legal
proceedings instituted by or against Bank.


SECTION 7.6.                                   ENTIRE AGREEMENT;
AMENDMENT.  This Agreement and the other Loan Documents constitute the entire
agreement between Borrower and Bank with respect to each credit subject hereto
and supersede all prior negotiations, communications, discussions and
correspondence concerning the subject matter hereof.  This Agreement may be
amended or modified only in writing signed by each party hereto.


SECTION 7.7.                                   NO THIRD PARTY
BENEFICIARIES.  This Agreement is made and entered into for the sole protection
and benefit of the parties hereto and their respective permitted successors and
assigns, and no other Person shall be a third party beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Agreement
or any other of the Loan Documents to which it is not a party.


SECTION 7.8.                                   TIME.  Time is of the essence of
each and every provision of this Agreement and each other of the Loan Documents.


SECTION 7.9.                                   SEVERABILITY OF PROVISIONS.  If
any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or any remaining provisions of this Agreement.


SECTION 7.10.                                   COUNTERPARTS.  This Agreement
may be executed in any number of counterparts, each of which when executed and
delivered shall be deemed to be an original, and all of which when taken
together shall constitute one and the same Agreement.


SECTION 7.11.                                   GOVERNING LAW.  This Agreement
shall be governed by and construed in accordance with the laws of the State of
Washington, without regard to the conflict of laws provisions thereof, and any
applicable laws of the United States.


SECTION 7.12.                                   USA PATRIOT ACT NOTICE.  Bank
hereby notifies Borrower that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
"Patriot Act"), it is required to obtain, verify and record information that
identifies Borrower and each Subsidiary Guarantor, which information includes
the name and address of such Persons and other information that will allow Bank
to identify such Persons in accordance with the Patriot Act.


SECTION 7.13.                                   EFFECTIVE DATE.  This Agreement
and the other Loan Documents shall only become effective on the Effective
Date.  If the Effective Date does not occur before April 15, 2011, (i) this
Agreement and the other Loan Documents shall be null and void, (ii) the relevant
parties shall not be required to execute the Security Agreement, the Guaranties,
the Line of Credit Note and the other Loan Documents and (iii) the Original Loan
Documents shall remain in full force and effect.


SECTION 7.14.                                   ARBITRATION.


(a)           Arbitration.  Any claim, dispute or controversy between or among
the parties to this Agreement (including their respective employees, officers,
directors, attorneys, and other agents), that in any way arises out of or
relates to (i) any credit subject to this Agreement, (ii) any of the Loan
Documents and/or their negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement, default or termination; or (iii) any requests for
additional credit, shall, upon demand by any party to this Agreement, be
submitted to final, binding and confidential arbitration before the American
Arbitration Association (“AAA”) or such other administrator to which the parties
may mutually agree.  (For ease of reference only, and without limitation, all
further references to the arbitration administrator shall be to the “AAA.”)


(b)           Governing Rules.  Any arbitration proceeding initiated pursuant to
this Agreement shall, unless otherwise agreed by the parties to the arbitration,
(i) take place in Washington, in a location selected by the arbitrator; (ii) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, in accordance with its
optional procedures for large, complex commercial disputes.  (The optional
procedures for large, complex commercial disputes are referred to herein, as
applicable, as the “Rules”.)  In the event of any conflict between the terms or
procedures of this Agreement and the Rules, the terms and procedures herein
shall control.  Any party who fails or refuses to submit to arbitration
following a demand by another party shall bear all costs and expenses (including
attorneys’ fees) incurred by such other party in compelling arbitration of any
dispute.  Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.
 
(c)           No Waiver of Provisional Remedies, Self-Help and
Foreclosure.  This arbitration provision shall not limit the right of any party
to (i) foreclose against real or Personal property collateral if any; (ii)
exercise self-help remedies relating to collateral if any or proceeds of
collateral if any such as setoff or repossession; or (iii) obtain provisional or
ancillary remedies such as replevin, injunctive relief, attachment or the
appointment of a receiver, before during or after the pendency of any
arbitration proceeding.  This exclusion does not constitute a waiver of the
right or obligation of any party to submit any dispute to arbitration hereunder,
including those arising from the exercise of the actions detailed in sections
(i), (ii) and (iii) of this section (c).


(d)           Arbitrator Qualifications and Powers.  Any claim, dispute or
controversy subject to arbitration hereunder in which the amount in controversy
is $5,000,000 or less will be decided by a single arbitrator who shall be
selected according to the Rules, and who shall not render an award of more than
$5,000,000 (exclusive of fees and costs).  Any claim, dispute or controversy
subject to arbitration hereunder in which the amount in controversy exceeds
$5,000,000 shall be decided by a panel of three arbitrators (and by at least a
majority of the three-member panel).  In cases in which a three-member panel is
required, all three arbitrators must participate in all hearings and
deliberations.  Any arbitrator selected pursuant to this Agreement must be an
attorney licensed to practice in either California or Washington, or a retired
judge of the state or federal courts within either California or Washington, in
the case of an attorney, with no less than ten years experience in the
substantive law applicable to the subject matter of the dispute to be
arbitrated.  If arbitrability is disputed, then the arbitrator(s) shall
determine whether an issue is arbitrable and in all cases shall give effect to
the statutes of limitation in adjudicating any claim.  The arbitrator(s) shall,
with or without oral argument (at his, her or their discretion), rule upon any
motions to dismiss (or demurrers) or motions for summary adjudication or summary
judgment.  The arbitrator(s) shall resolve all disputes in accordance with the
substantive law of Washington, and may grant any remedy or relief that a state
or federal court within Washington could grant within the scope hereof, and such
ancillary relief as is necessary to make effective any award.  The arbitrator(s)
may impose sanctions, award fees and costs to any prevailing party, and take
such other action as may be necessary in the interest of justice to the extent
that a court may do so pursuant to the Federal Rules of Civil Procedure, the
civil procedure rules of the State of Washington or other applicable
law.  Judgment upon the award rendered by the arbitrator(s) may be entered in
any court having jurisdiction.  The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.


(e)           Discovery.  Discovery shall be permitted in accordance with the
Rules.  All discovery shall be limited to matters directly relevant to the
dispute being arbitrated and must, absent an agreement by the parties or by
order of the arbitrator(s) for good cause shown, be completed no later than 20
days before the hearing.  All discovery disputes shall be subject to final
resolution by the arbitrator(s).  The procedure for submitting discovery
disputes to the arbitrator(s) for resolution shall be determined by the
arbitrator(s).


(f)           Class Proceedings and Consolidations.  No party hereto may join or
consolidate disputes by or against any other Person in any arbitration
proceeding initiated under this Agreement, except for Subsidiary Guarantors, or
to include in any arbitration hereunder any dispute as a representative or
member of a class, or to act in any arbitration hereunder in the interest of the
general public or in a private attorney general capacity.


(i)           Miscellaneous.  To the maximum extent practicable, the AAA, the
arbitrator(s) and the parties shall take all steps necessary to conclude any
arbitration proceeding initiated under this Agreement within 180 days of the
filing of the arbitration demand.  No arbitrator or other party to the
arbitration proceeding may disclose the fact or subject matter of the
arbitration proceeding, or the content or results thereof, except for
disclosures of information by a party required in the course of the arbitration,
or in the ordinary course of its business, or by any applicable law or
regulation.  This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.


(i)           Small Claims Court.  Notwithstanding anything herein to the
contrary, each party retains the right to pursue in Small Claims Court any
dispute within that court’s jurisdiction.  Further, this arbitration provision
shall apply only to disputes in which either party seeks to recover an amount of
money (excluding attorneys’ fees and costs) that exceeds the jurisdictional
limit of the Small Claims Court.


ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR FOREBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on January 14, 2011.

 
WELLS FARGO BANK,
INTERMEC,
INC.                                                                       
NATIONAL ASSOCIATION




By: _/s/ Robert Driessnack_________                                        By:
_/s/ Gloria M. Nemecheck_________
      Gloria M. Nemechek, Vice President
Title:__SVP and CFO_____________









 
 
 
 

EXHIBIT A
 
 
Defined Terms
 
 
(A)    As used in the Loan Documents, the following terms shall have the
meanings set forth below:
 
"Alternative Currency" means any currency, other than Dollars routinely offered
by Bank to its commercial customers.
 
"Applicable Rate" means the applicable rate set forth on the pricing grid
attached as Exhibit B.  Until adjusted as provided below, the applicable rates
shall be the Tier 3 rates.  Bank shall determine the applicable tier on such
grid on a quarterly basis commencing with the financial statements for
Borrower's first fiscal quarter in 2011 (the "Q1 Financials"), based on
Borrower's Total Funded Debt to EBITDA.  Each quarterly adjustment shall be
effective on the first Business Day of the month following the month during
which Bank receives Borrower's most current fiscal quarter-end financial
statements contained in Borrower’s 10K or 10Q report filed with the Securities
and Exchange Commission (“SEC”); provided that if the Q1 Financials result in a
tier other than Tier 3, such adjustment shall be effective as of the Effective
Date and Borrower shall be credited for any interest paid in excess thereof.
 
"Bank Product Agreement" means any agreement entered into by Borrower with Bank
or any affiliate of Bank in connection with any financial accommodation extended
to Borrower (other than pursuant to the Credit Agreement) including, without
limitation:  (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) ACH transactions, (f) cash management, including
controlled disbursement, accounts or services, and (g) transactions under Hedge
Contracts.
 
"Bank Product Obligations" means all of Borrower's obligations under Bank
Product Agreements, whether absolute or contingent, due or to become due, now
existing or hereafter arising.
 
"Base Rate" means, for any day, an interest rate per annum equal to the higher
of (a) the rate of interest most recently announced by Bank at its principal
office as its prime rate, with any change in the prime rate to be effective as
of the day such change is announced by Bank and with the understanding that the
prime rate is one of Bank's base rates used to price some loans and may not be
the lowest rate at which Bank makes any loan, and is evidenced by the recording
thereof in such internal publication or publications as Bank may designate and
(b) the Federal Funds Rate on such day plus 100 basis points.  Any change in
such rate shall take effect at the opening of business on the day such change is
announced.
 
"Base Rate Loan" means each advance of credit under Section 1.1(a) of the Credit
Agreement that bears interest at the Base Rate.
 
"Borrower's Total Funded Debt to EBITDA" means, as of any time, the following
determined on a rolling 4-quarter basis as of the most recently completed
quarters:  the ratio of (a) the sum of all of Borrower's obligations for
borrowed money (including subordinated debt and the aggregate amounts available
to be drawn under outstanding Letters of Credit) plus all capital lease
obligations to (b) Borrower's net income before tax for such period plus
interest expense (net of capitalized interest expense), depreciation expense and
amortization expense for such period, plus any of the following for such period
to the extent decreasing net income:  (i) any non-cash compensation expense
recorded from grants of stock appreciation, stock options, restricted stock or
other similar rights to officers, directors and other employees, (ii) any
non-cash item or deduction recorded in accordance with any change in GAAP during
or effective as of such period, (iii) any other non-cash item (other than any
non cash charges to the extent such charges represent an accrual of or reserve
for cash expenditures in any future period) and (iv) extraordinary,
non-recurring or one time expenses, losses or charges not to exceed $10,000,000
for such period, plus Historical EBITDA for such period, plus Target Acquisition
Costs for such period.
 
"Business Day" means any day except a Saturday, Sunday or any other day on which
commercial banks in Washington are authorized or required by law to close.
 
"Collateral" means, with respect to each Grantor, (a) all of Grantor's property
and rights in and to property (except real property and Excluded Equity
Interests), including all Patents, Patent Licenses, Pledged Equity, Trademarks,
Trademark Licenses, accounts, instruments, chattel paper, deposit accounts,
documents, general intangibles, goods (including inventory, equipment and
fixtures), money, letter of credit rights, supporting obligations, and
investment property (other than Excluded Equity Interests); (b) all products,
proceeds, rents and profits of the foregoing; (c) all of Grantor's books and
records related to any of the foregoing; and (d) all of the foregoing, whether
now owned or existing or hereafter acquired or arising or in which Grantor now
has or hereafter acquires any rights.
 
"Commitment" means Bank's obligation to extend credit to Borrower under the
Credit Agreement.
 
"Credit Agreement" means that certain Amended and Restated Credit Agreement
between Borrower and Bank dated on January 14, 2011, as amended from time to
time.
 
"Daily One Month LIBOR Rate" means, for any day, the rate of interest determined
by Bank as of such day to be equal to LIBOR then in effect on such day for
delivery for a one month period.
 
"Debtor Relief Law" means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law of the United States of America or other applicable state or
foreign jurisdiction from time to time in effect and affecting the rights of
creditors generally.
 
"Dollars" and the symbol "$" means lawful money of the United States.
 
"Dollar Equivalent Amount" means, at any time, with respect to any amount
denominated in an Alternative Currency, the equivalent amount thereof in Dollars
as determined by Bank at such time on the basis of the current rate quoted by
the Bank for the immediate purchase and settlement of an Alternative Currency
(determined in respect of the most recent Revaluation Date); provided, however,
that if on any Revaluation Date Borrower is party to a currency hedge agreement
with Bank applicable to the relevant Alternative Currency, and the term of such
hedge agreement expires on or after the next Revaluation Date, the Dollar
Equivalent Amount with respect to such Alternative Currency shall be equal to
the hedged rate reflected in such currency hedge agreement.
 
"Domestic Subsidiary" means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia.
 
"Effective Date" means, subject to Section 7.13 of the Credit Agreement, the
first date on or after Borrower closes the Target Acquisition on which Borrower
has delivered the agreements, documents and other items identified in
Section 3.1 of the Credit Agreement.
 
"Equity Interests" means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are authorized or otherwise existing on any date of
determination.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.
 
"Event of Default" has the meaning specified in Section 6.1 of the Credit
Agreement.
 
"Excluded Equity Interests" means outstanding Equity Interests of a Foreign
Subsidiary entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) in excess of 65% of the total of such outstanding Equity
Interests entitled to vote.
 
"Federal Funds Rate" means, for any day, the weighted average of the per annum
rates on overnight Federal funds transactions with member banks of the Federal
Reserve System arranged by Federal funds brokers as published by the Federal
Reserve Bank of New York for such day (or, if such rate is not so published for
any day, the average rate quoted to Bank on such day by three Federal funds
brokers of recognized standing selected by Bank).
 
"Floating Rate Loan" means each advance of credit under Section 1.1(a) of the
Credit Agreement that is not a LIBOR Loan and is outstanding at a time when the
Base Rate is not the applicable interest rate.
 
"Fixed Rate Term" means a period commencing on a Business Day and continuing for
1, 2 or 3 months, as designated by Borrower, during which all or a portion of
the outstanding principal balance of this Note bears interest determined in
relation to LIBOR; provided however, that no Fixed Rate Term may be selected for
a principal amount less than One Hundred Thousand Dollars ($100,000); and
provided further, that no Fixed Rate Term shall extend beyond the Maturity
Date.  If any Fixed Rate Term would end on a day which is not a Business Day,
then such Fixed Rate Term shall be extended to the next succeeding Business Day.
 
"Foreign Subsidiary" means any Subsidiary that is not a Domestic Subsidiary.
 
"GAAP" means generally accepted accounting principles as in effect in the United
States from time to time, consistently applied.
 
"Governmental Authority" means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
"Grantor" means each Person that is identified as a "Grantor" under the Security
Agreement, and as of the Effective Date the Grantors are Borrower, Intermec IP
Corp., Intermec Technologies Corporation, Intermec International Incorporated
and Vancouver Acquisition Corporation.
 
"Guaranty" means a Continuing Guaranty substantially in the form attached as
Exhibit D to the Credit Agreement, executed by a Subsidiary Guarantor.
 
"Hedge Contract" means  (a) any rate swap transaction, basis swap, credit
derivative transaction, forward rate transaction, commodity swap, commodity
option, forward commodity contract, equity or equity index swap or option, bond
or bond price or bond index swap or option or forward bond or forward bond price
or forward bond index transaction, interest rate option, forward foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, spot contract, or any other similar transaction or any combination of
any of the foregoing (including any option to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any transaction of any kind, and the related confirmations,
that is subject to the terms and conditions of, or governed by, any form of
master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement.
 
"Historical EBITDA" means, for any period before the Effective Date, the
following attributable to the business activity associated with the assets
acquired in the Target Acquisition: net income before tax for such period plus
interest expense (net of capitalized interest expense), depreciation expense and
amortization expense for such period.
 
"Indebtedness" means (a) all obligations for borrowed money and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all obligations arising under letters of credit, bankers'
acceptances, bank guaranties, surety bonds and similar instruments, (c) all
obligations to pay the deferred purchase price of property or services (other
than trade accounts payable in the ordinary course of business), (d) all
obligations in respect of capital leases and (e) all obligations secured by a
Lien on property whether or not recourse is limited.
 
"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
"LC Application" has the meaning specified in Section 1.1(b) of the Credit
Agreement.
 
"Letter of Credit" means either a standby or a sight commercial letter of
credit.
 
"LIBOR" means the rate per annum (rounded upward, if necessary, to the nearest
whole 1/8 of 1%) and determined pursuant to the following formula:
LIBOR =
Base LIBOR
   
100% - LIBOR Reserve Percentage
 

 
(i)             "Base LIBOR" means the rate per annum for United States dollar
deposits quoted by Bank  as the Inter-Bank Market Offered Rate, with the
understanding that such rate is quoted by Bank for the purpose of calculating
effective rates of interest for loans making reference thereto, on the first day
of a Fixed Rate Term for delivery of funds on said date for a period of time
approximately equal to the number of days in such Fixed Rate Term and in an
amount approximately equal to the principal amount to which such Fixed Rate Term
applies.  Borrower understands and agrees that Bank may base its quotation of
the Inter-Bank Market Offered Rate upon such offers or other market indicators
of the Inter-Bank Market as Bank in its discretion deems appropriate including,
but not limited to, the rate offered for U.S. dollar deposits on the London
Inter-Bank Market.
 
(ii)             "LIBOR Reserve Percentage" means the reserve percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for "Eurocurrency Liabilities" (as defined in Regulation D of the
Federal Reserve Board, as amended), adjusted by Bank for reasonably expected
changes in such reserve percentage during the applicable Fixed Rate Term.
 
"LIBOR Loan" means each advance of credit under Section 1.1(a) of the Credit
Agreement for which Borrower has elected a Fixed Rate Term pursuant to
Section 2(b) of the Line of Credit Note.
 
"Lien" means any mortgage, pledge, lien, claim, charge, encumbrance, security
interest or conditional sale agreement, capital lease or other title retention
agreement against or with respect to any of Borrower's property or interests in
property.
 
"Line of Credit" has the meaning specified in Section 1.1 of the Credit
Agreement.
 
"Line of Credit Note" means the Replacement Revolving Line of Credit Promissory
Note, in the form attached to the Credit Agreement as Exhibit C, executed by
Borrower and dated as of the Effective Date.
 
"Loan Documents" means this Agreement and the agreements and documents
identified in Section 3.1(a), (b) and (c) of the Credit Agreement and each
promissory note, contract, instrument and other document required thereby or at
any time hereafter delivered to Bank in connection therewith.
 
"Major Secured Obligations" means all of Borrower's interest rate swap/hedge
obligations to Bank and all of Grantors' obligations under the Loan Documents,
in each case whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising, including all interest that
accrues after the commencement of any case or proceeding by or against a Grantor
under any Debtor Relief Law, whether or not allowed in such case or proceeding.
 
"Material Adverse Effect" means (a) a material adverse effect on the business,
properties, operations or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole, (b) a material impairment of Borrower’s
ability to repay its obligations to Bank, (c) a material adverse effect on the
legality, validity or enforceability of this Agreement or the other Loan
Documents.
 
“Maturity Date” means the third anniversary of the Effective Date.
 
“Original Loan Documents” means the Existing Credit Agreement, the Revolving
Line of Credit Note executed by Borrower, the Continuing Guaranty executed by
Intermec IP Corp and the Continuing Guaranty executed by Intermec Technologies
Corporation, each dated September 27, 2007.
 
"Patent License" means any agreement, whether written or oral, providing for the
grant by or to Grantor of any right to manufacture, use or sell any invention
covered by a Patent.
 
"Patents" means (a) all letters patent of the United States or any other country
and all reissues and extensions thereof, and (b) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof.
 
"Permitted Liens" means Liens granted in the Loan Documents and any of the
following as to which no enforcement, collection, execution, levy or foreclosure
proceeding shall have been commenced:  (a) Liens described on Schedule 1(a) to
the Security Agreement, (b) Liens for taxes, assessments and governmental
charges or levies not yet due and payable; (c) Liens imposed by law, such as
materialmen’s, mechanics, carriers, landlord’s, workmen’s and repairmen’s Liens
and other similar common law and statutory Liens arising in the ordinary course
of Borrower’s business securing obligations that are not overdue for a period of
more than 30 days; (d) pledges or deposits to secure obligations unemployment
insurance, under workers’ compensation, labor or pension laws or similar
legislation or to secure public or statutory obligations; (e) zoning or deed
restrictions, easements, rights of way and other encumbrances on title to real
property that do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use of such property for its
present purposes; (f) purchase money Liens or capital leases on assets acquired
by Grantor in the ordinary course of business provided that each such Lien
attaches to the acquired property concurrently with its acquisition and the
aggregate, outstanding principal amount of all Indebtedness secured thereby does
not exceed $20,000,000; (g) any Lien which arises in connection with judgments
or attachments (i) the occurrence of which does not constitute an Event of
Default and (ii) the execution or other enforcement of such Lien is effectively
stayed and the claims secured thereby are being actively contested in good faith
and by appropriate proceedings; (h) deposits or cash pledges securing
performance of contracts, bids, tenders, leases, statutory obligations, surety
and appeal bonds (other than contracts for the payment of indebtedness for
borrowed money) arising in the ordinary course of business; (i) any transfer of
a check or other medium of payment for deposit or collection, or any similar
transaction in the ordinary course of business; (j) Liens for security deposits
to secure the performance of operating leases and deposits received from
customers, in each case, in the ordinary course of business; (k) licenses and
sublicenses of intellectual property granted to third parties or Subsidiaries in
the ordinary course of business; (l) Liens in favor of customs and revenue
authorities as a matter of law to secure payment of customs duties in connection
with the importation of goods; and (m) Liens on assets acquired pursuant to
acquisitions permitted under the Loan Documents; provided that (1) such Liens
were not created in contemplation of such acquisition, (2) such Liens do not
extend to or cover any other assets or property (other than proceeds or products
thereof), (3) such Liens cover only specific property and none is a "blanket"
Lien on any category or type of property and (4) the total obligations secured
by such Liens does not exceed 10% of the book value of the assets acquired.
 
"Person" means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, institution,
entity, party or government (or political subdivision or agency thereof).
 
"Plan" means any defined benefit plan (as defined in ERISA) maintained or
contributed to by Borrower or any Subsidiary.
 
"Pledged Equity" means the outstanding Equity Interests set forth on
Schedule 1(b) to the Security Agreement, in each case together with the
certificates (or other agreements or instruments), if any, representing such
shares, and all options and other rights, contractual or otherwise, with respect
thereto, including, but not limited to, the following:
 
(1)             all Equity Interests (other than Excluded Equity Interests)
representing a dividend thereon, or representing a distribution or return of
capital upon or in respect thereof, or resulting from a stock split, revision,
reclassification or other exchange therefor, and any subscriptions, warrants,
rights or options issued to the holder thereof, or otherwise in respect thereof;
and
 
(2)             in the event of any consolidation or merger involving the issuer
thereof and in which such issuer is not the surviving Person, all shares of each
class of the Equity Interests (other than Excluded Equity Interests) of the
successor Person formed by or resulting from such consolidation or merger, to
the extent that such successor Person is a direct Subsidiary of Grantor.
 
"Post-Acquisition Restructuring" means the post- Target Acquisition transfer of
certain ownership interests and licenses between (i) Borrower and Subsidiaries
and (ii) Vancouver Acquisition Corporation and its subsidiaries for the purpose
of integrating the target company and its subsidiaries into the operations of
the Borrower and Subsidiaries; provided, however, in no event shall
Post-Acquisition Restructuring include any assets of Borrower or any Subsidiary
Guarantor (other than equity of a Subsidiary that is not a Subsidiary Guarantor)
owned by Borrower or any Subsidiary Guarantor immediately before the Target
Acquisition.
 
"Reportable Event" has the meaning specified in Section 2.9 of the Credit
Agreement.
 
"Responsible Officer" means, with respect to Borrower or any Subsidiary
Guarantor, the president, chief executive officer, chief financial officer or
the treasurer of Borrower, or such Subsidiary Guarantor, as applicable.
 
"Revaluation Date" means each of the following: (a) with respect to any Letter
of Credit denominated in an Alternative Currency, the date on which such Letter
of Credit is issued, each date on which such Letter of Credit is increased or
decreased, and the first Business Day of each week thereafter while such Letter
of Credit is outstanding, and (b) such additional dates as Bank may determine
during the continuance of an Event of Default.
 
"Secured Obligations" means (i) all of Grantors' obligations under the Loan
Documents, whether direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, including all interest that accrues
after the commencement of any case or proceeding by or against a Grantor under
any Debtor Relief Law, whether or not allowed in such case or proceeding and
(ii) all of Borrower's obligations under Bank Product Agreements, whether
absolute or contingent, due or to become due, now existing or hereafter arising.
 
"Security Agreement" means the Security and Pledge Agreement, in the form
attached to the Credit Agreement as Exhibit E, dated as of the Effective Date
among Borrower and the Subsidiary Guarantors, as debtors, and Bank, as secured
party.
 
"Subsidiary" means, with respect to a Person, a corporation or other business
entity the shares (or other equity interests) constituting a majority of the
outstanding capital stock (or other form of ownership) or constituting a
majority of the voting power in any election of directors (or shares
constituting both majorities) of which are (or upon the exercise of any
outstanding warrants, options or other rights would be) owned directly or
indirectly at the time in question by such Person.  Unless otherwise indicated,
the term "Subsidiary" refers to a Subsidiary of Borrower.
 
"Subsidiary Guarantor" means Intermec IP Corp., Intermec Technologies
Corporation, Intermec International Incorporated and Vancouver Acquisition
Corporation and each Domestic Subsidiary identified in Section 5.4 of the Credit
Agreement that is required to become a Subsidiary Guarantor has entered into a
Guaranty and has become a grantor of a security interest under the Security
Agreement.
 
"Tangible Net Worth" means, as of the date of determination, the total of
Borrower's stockholders' equity plus Indebtedness of Borrower subordinated to
Borrower's Indebtedness to Bank on terms acceptable to Bank less consolidated
intangible assets.
 
"Target Acquisition" means the acquisition contemplated by that certain letter
of intent between Borrower and Vocollect, Inc. dated November 30, 2010.
 
"Target Acquisition Costs" means costs and expenses incurred in 2011 and 2012
for the Target Acquisition, including, without limitation, expenses for change
of control and retention payments and equity-based compensation, up to an
aggregate of $7,500,000 for 2011 and $2,500,000 for 2012.
 
"Trademark License" means any agreement, written or oral, providing for the
grant by or to Grantor of any right to use any Trademark.
 
"Trademarks" means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any state thereof or any other country or any political
subdivision thereof, or otherwise and (b) all renewals thereof.
 
"UCC" means the Uniform Commercial Code as in effect from time to time in the
applicable jurisdiction.
 
(B)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
 
(C)    The words "herein," "hereto," "hereof," and "hereunder" and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.  Article, Section,
Exhibit and Schedule references are to the Loan Document in which such
references appear.  The term "including" is by way of example and not
limitation.  The term "documents" includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 
 
 
 
 
EXHIBIT B
 
 
Pricing Grid
 


Tier
Borrower's Total Funded Debt to EBITDA
Applicable Rate for LIBOR Loans
Applicable Rate for Floating Rate Loans
Applicable Rate for Base Rate Loans
Standby Letter of Credit Fee
Unused Line Fee
 
3
 
 
2.00 to 1.00 or greater
 
1.75%
 
1.75%
 
0.75%
 
1.75%
 
0.25%
 
2
 
1.00 to 1.00 or greater but less than 2.00 to 1.00
 
 
1.50%
 
1.50%
 
0.50%
 
1.50%
 
0.20%
 
1
 
 
Less than 1.00 to 1.00
 
1.25%
 
1.25%
 
0.25%
 
1.25%
 
0.15%





 